***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
         DIANE LUTH v. OEM CONTROLS, INC.
                    (AC 43702)
                 Bright, C. J., and Elgo and Alexander, Js.

                                  Syllabus

The plaintiff sought to recover damages for gender discrimination and retal-
   iatory discharge in violation of statute (§ 46a-51 et seq.) as a result of
   the termination of her employment by the defendant. The plaintiff
   claimed that the defendant paid her less than it paid two male employees,
   whose job responsibilities she recognized were different from her own.
   After the defendant began to experience financial difficulties, the plain-
   tiff was laid off, and her duties were absorbed by other employees,
   including one of the two male employees she claimed had been paid more
   than her. The trial court granted the defendant’s motion for summary
   judgment and rendered judgment for the defendant, from which the
   plaintiff appealed to this court. Held that the judgment of the trial court
   was affirmed, and because the court thoroughly analyzed the legal issues
   in concluding that the defendant was entitled to judgment as a matter
   of law, this court adopted the trial court’s comprehensive and well
   reasoned decision as a proper statement and analysis of the applicable
   law on the issues presented.
           Argued February 8—officially released April 6, 2021

                            Procedural History

  Action to recover damages for, inter alia, alleged gen-
der discrimination, brought to the Superior Court in
the judicial district of Ansonia-Milford, where the court,
Stevens, J., granted the defendant’s motion for summary
judgment and rendered judgment thereon, from which
the plaintiff appealed to this court. Affirmed.
  Zachary T. Gain, with whom, on the brief, was James
V. Sabatini, for the appellant (plaintiff).
  Jody N. Cappello, with whom was Sidd Sinha, for
the appellee (defendant).
                         Opinion

  PER CURIAM. In this action, brought pursuant to
the Connecticut Fair Employment Practices Act (act),
General Statutes § 46a-51 et seq., the plaintiff, Diane
Luth, appeals from the summary judgment, rendered
by the trial court, in favor of her former employer, the
defendant, OEM Controls, Inc. On appeal, the plaintiff
claims that the court erred in rendering summary judg-
ment on her two count complaint sounding in gender
discrimination and retaliatory discharge. We affirm the
judgment of the trial court.
  The following facts and procedural history are
revealed by the record. The plaintiff, who is a woman,
began working for the defendant in January, 1996, as
a sales administrator. At approximately the same time,
Jay Monahan also began working for the defendant.
According to the plaintiff, Monahan helped to establish
the data delivery unit of the company; ‘‘he was the sales
person going out there. And then—he’s the one [who]
started installing.’’ Monahan was involved with engi-
neering designs, had engineering ability that permitted
him to assist with software and hardware issues, and
he also focused on sales. The plaintiff believed that
Monahan was paid more than she was paid. Monahan
revealed at his deposition that he had an annual base
salary of less than $100,000, which was augmented by
commissions on sales.
  In the years that followed, the plaintiff was promoted
to various positions with the defendant, and, at some
point after 2004, she was promoted to implementation
manager in the data delivery department, where her
annual salary increased from less than $50,000 to
between $88,000 and $92,000. The plaintiff and Mona-
han shared certain roles, but Monahan was responsible
for handling the technical aspect of the projects, includ-
ing making sales, while the plaintiff handled customer
related issues but not sales. The plaintiff had wanted
to move to New Hampshire and work for the defendant
remotely for quite some time. The defendant, however,
was reluctant to permit the plaintiff to do so and did
not give her an answer. Finally, in or about 2011, the
defendant approved the plaintiff’s request, and she
moved to New Hampshire, where she worked remotely
for the defendant. She still was expected to work in
Connecticut every six to ten weeks or so.1
   In 2015, the defendant began to experience financial
difficulties, of which the plaintiff was aware. The defen-
dant implemented layoffs and a freeze on raises. In an
attempt to increase sales, the defendant hired a male,
Mick Lauer, a former customer, whose salary consisted
of a base salary of approximately $125,000 plus commis-
sion, generally totaling approximately $160,000. The
plaintiff believed Lauer’s salary was $170,000. The plain-
tiff complained to her manager, Samuel Simons, about
the compensation of Monahan and Lauer. Simons con-
ducted a review of the salaries and determined that the
employees were being paid appropriately. The plaintiff
recognized that the job responsibilities of Monahan and
Lauer were different from her own job responsibilities,
including the fact that Monahan worked on and devel-
oped hardware, trained clients, and made sales, and
that Lauer primarily worked in sales. The plaintiff often
referred to Monahan and Lauer collectively as the ‘‘sales
team.’’ Although the plaintiff was not subject to the
initial round of layoffs in 2015, the defendant laid off
four additional people in October, 2016, including three
men and the plaintiff. Many of those laid off in both
rounds of layoffs had been with the defendant for more
than twenty years. The plaintiff’s job title was elimi-
nated and her duties were absorbed by others, including
Monahan.
   The plaintiff initiated a complaint with the Commis-
sion on Human Rights and Opportunities, where she
received a release of jurisdiction on August 31, 2017,
and then commenced an action in the Superior Court.
On December 3, 2018, the plaintiff filed a revised com-
plaint against the defendant, alleging one count each
of gender discrimination and retaliatory discharge. On
April 15, 2019, the defendant filed a motion for summary
judgment, attaching to its accompanying memorandum
of law various documents in support thereof, including
portions of the depositions of the plaintiff, Simons,
Monahan, and Lauer. The plaintiff filed a memorandum
in opposition, attaching portions of the same deposi-
tions, among other things. On July 22, 2019, the trial
court heard oral argument on the motion for summary
judgment.2
  On December 6, 2019, the court, Stevens, J., issued
a memorandum of decision on the defendant’s motion
for summary judgment. In its decision, the court set
forth the uncontested facts, the plaintiff’s claims, and
the relevant legal authority, followed by a thorough
analysis of the legal issues presented. The court then
concluded that the defendant was entitled to judgment
as a matter of law. We carefully have reviewed the
record, the parties’ briefs, and their oral argument
before this court. Applying the well established princi-
ples that govern our review of a court’s decision to
grant a motion for summary judgment in cases alleging
violations of the act; see, e.g., Stubbs v. ICare Manage-
ment, LLC, 198 Conn. App. 511, 520–22, 233 A.3d 1170
(2020); we conclude that the judgment of the trial court
should be affirmed. We adopt the trial court’s compre-
hensive and well reasoned decision as providing a
proper statement and analysis of the applicable law on
the issues presented. See Luth v. OEM Controls, Inc.,
Superior Court, judicial district of Ansonia Milford,
Docket No. CV-XX-XXXXXXX-S (December 6, 2019)
(reprinted at 203 Conn. App.       ,    A.3d    ). It would
serve no useful purpose for us to repeat the thorough
discussion contained therein. See, e.g., State v. Sebben,
201 Conn. App. 376, 380, 243 A.3d 365 (2020); Gawlik
v. Semple, 197 Conn. App. 83, 86, 231 A.3d 326, cert.
denied, 335 Conn. 953, 238 A.3d 730 (2020), cert. denied,
     U.S.    ,     S. Ct.    ,    L. Ed. 2d       (2021);
Samakaab v. Dept. of Social Services, 178 Conn. App.
52, 54, 173 A.3d 1004 (2017); Hayes v. Yale-New Haven
Hospital, 82 Conn. App. 58, 60, 842 A.2d 616 (2004).
      The judgment is affirmed.
  1
     When asked during her deposition whether she ever had refused to
attend these in-person meetings or any telephone meetings, the plaintiff
stated that she could not recall.
   2
     The plaintiff has not provided this court with a copy of that transcript.
We conclude, however, that the transcript is not crucial to our consideration
of her appeal.